                     Case 3:16-cv-04300-JD Document 139 Filed 08/07/19 Page 1 of 5



 1   Jennifer Pafiti (SBN 282790)
     POMERANTZ LLP
 2   1100 Glendon Avenue
     Los Angeles, CA 90024
 3
     Phone: 310-405-7190
 4   Email: jpafiti@pomlaw.com

 5   (additional counsel on signature page)
 6   Attorneys for Plaintiffs
 7                                UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
 9
                                              Case No. 3:16-cv-04300-JD
10

11                                            CLASS ACTION
12
                                              PLAINTIFFS’ REPLY IN FURTHER
13                                            SUPPORT OF MOTIONS FOR FINAL
     IN RE POKÉMON GO                         APPROVAL OF SETTLEMENT AND FOR
14
     NUISANCE LITIGATION                      AWARD OF ATTORNEYS’ FEES AND
15                                            EXPENSES AND SERVICE AWARDS
16
                                              Date:        August 22, 2019
17                                            Time:        10:00 a.m.
                                              Courtroom:   11, 19th Floor
18
                                              Judge:       Hon. James Donato
19

20

21

22

23

24

25

26

27

28
     {00336300;4 }
                     Case 3:16-cv-04300-JD Document 139 Filed 08/07/19 Page 2 of 5



 1                                              Introduction
 2
              Plaintiffs Scott Dodich and Jayme Gotts-Dodich; The Villas of Positano Condominium
 3
     Association, Inc., on behalf of its members (“Villas”); Jill M. Barbarise; Jason Sarkis; Melissa
 4
     Perez; Congshan “Sam” Hao; Bruce Garton; Sally Rogers; Deborah J. Pimentel; and Loren
 5
     Morgan (collectively “Plaintiffs”), on behalf of themselves and the Settlement Class,
 6
     respectfully submit this reply in further support of their motions for (1) Final Approval of the
 7
     Settlement (ECF No. 135) and (2) Award of Attorneys’ Fees And Expenses and Service
 8
     Awards (ECF No. 136).
 9
              Pursuant to the Court’s May 2, 2019 Order (ECF No. 131) (the “Preliminary Approval
10
     Order”), on May 16, 2019, the Long-Form Notice, Short-Form Notice, Complaint, Settlement
11
     Agreement, and Preliminary Approval Order were all posted on
12
     https://www.pokemongopropertysettlement.com (the “Class Settlement Website”), along with
13
     contact information for Plaintiffs’ Counsel, the deadline to file objections, and the date of the
14
     Final Approval Hearing.
15
              The Short-Form Notice (which briefly summarized the Action and Settlement and
16
     directed potential class members to the Class Settlement Website for further information) was
17
     posted on the Pokémon GO support website on May 16, 2019; posted in the National
18
     Recreation and Park Association eNewsletter on May 20, 2019; published in the New York
19
     Times, USA Today, and People Magazine on May 29, 2019; and published in the Parks and
20
     Rec Business eNewsletter on May 31, 2019.
21
              The Long-Form Notice included all the information required by Rule 23(c)(2)(B) or
22
     otherwise necessary for Settlement Class Members to make an informed decision regarding the
23
     proposed Settlement, including: (i) an explanation of the nature of the Action and the claims
24
     asserted; (ii) the definition of the Settlement Class; (iii) the terms of the Settlement, including
25
     the means for Class members who have already gone through Niantic’s customer service
26
     process to contact Plaintiffs’ Counsel for further review of their complaints; (iv) the parties’
27
     reasons for proposing the Settlement; (v) that Plaintiffs’ Counsel would apply for an award of
28
     attorneys’ fees and expenses not to exceed $4 million, and compensatory awards of up to
     {00336300;4 }
                                                       1
                     Case 3:16-cv-04300-JD Document 139 Filed 08/07/19 Page 3 of 5



 1   $2,500 each for the Named Plaintiffs; (vi) how to object to the Settlement; (vii) how to contact

 2   Plaintiffs’ Counsel with any questions; (viii) all relevant dates and deadlines; and (ix) the

 3   binding effect of a judgment on Settlement Class members. It thus described “‘the terms of the

 4   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

 5   forward and be heard.’” In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 946 (9th Cir.

 6   2015) (quoting Lane v. Facebook, Inc., 696 F.3d 811, 826 (9th Cir. 2012)).

 7            Plaintiffs believe that this Notice Program, especially in conjunction with the

 8   considerable media coverage of this Action and Settlement, was sufficient to reach a

 9   substantial portion of the Settlement Class. The periodicals and publications described above

10   are targeted towards the Class demographics (i.e., private property owners), and have an

11   aggregate circulation of several million. In addition, Plaintiffs’ Motion for Final Approval and

12   Motion for Award of Attorneys' Fees and Expenses (ECF Nos. 135, 136) were posted on the

13   Class Settlement Website on June 17, 2019, shortly after they were filed on June 13, 2019.

14   This gave Settlement Class Members the opportunity “thoroughly to examine counsel’s fee

15   motion” before the July 18, 2019 objection deadline, as required by In re Mercury Interactive

16   Corp. Securities Litigation, 618 F.3d 988, 994 (9th Cir. 2010).

17            As set forth in the Preliminary Approval Order and as specified on the Class Settlement

18   Website and in the Short-Form Notice and Long-Form Notice, the deadline for Settlement

19   Class members to submit objections was July 18, 2019. No objections were postmarked or

20   received before this deadline.

21            However, one putative objection was postmarked July 25, 2019 and received by Class

22   Counsel on August 6, 2019. See Exhibit A. This putative objection was submitted by an inmate

23   at a prison in Pennsylvania who “invokes a claim for monetary relief that he may otherwise

24   have against Niantic; and invokes any and all legal rights, substantive due process.” Id. It

25   provides the inmate’s mailing address at the prison but does not list any other address or

26   otherwise contain any information indicating membership in the Settlement Class. Because the

27   putative objection contains no information indicating membership in the Settlement Class, and

28   the Settlement has no effect on monetary claims, the putative objection should be overruled.

     {00336300;4 }
                                                       2
                     Case 3:16-cv-04300-JD Document 139 Filed 08/07/19 Page 4 of 5



 1            As of August 6, 2019, no other putative objections have been received. This favorable

 2   reaction by the Settlement Class further supports the fairness and adequacy of the Settlement.

 3   See Omnivision, 559 F. Supp. 2d at 1043; Nat’l Rural Telecomms., 221 F.R.D. at 529 (“[T]he

 4   absence of a large number of objections to a proposed class action settlement raises a strong

 5   presumption that the terms of a proposed class settlement action are favorable to the class

 6   members.”).

 7                                              Conclusion
 8
              For all the foregoing reasons, the Settlement should be granted final approval; the
 9
     Settlement Class should be certified for settlement purposes; the Named Plaintiffs (Scott
10
     Dodich and Jayme Gotts-Dodich; The Villas of Positano Condominium Association, Inc.; Jill
11
     M. Barbarise; Jason Sarkis; Melissa Perez; Congshan “Sam” Hao; Bruce Garton; Sally Rogers;
12
     Deborah J. Pimentel; and Loren Morgan) should be appointed as class representatives; and
13
     Pomerantz LLP should be appointed Class Counsel. In addition, Plaintiffs respectfully request
14
     that this Court grant an award of $4 million as attorneys’ fees and as reimbursement for
15
     expenses that Plaintiffs’ Counsel advanced for the benefit of the Settlement Class that were
16
     reasonably necessary to the prosecution of this Action, and were the type usually billed to
17
     clients outside of a contingency payment arrangement. Finally, Plaintiffs’ Counsel request that
18
     the Named Plaintiffs be granted service awards of $2,500 each for their efforts expended in this
19
     Action, without which the Settlement would not have been achieved.
20

21
     Dated: August 7, 2019                                 Respectfully submitted,
22
                                                           POMERANTZ LLP
23
                                                           /s/ Murielle J. Steven Walsh
24                                                         Jeremy A. Lieberman
                                                           Murielle J. Steven Walsh
25
                                                           Aatif Iqbal
26                                                         600 Third Avenue
                                                           20th Floor
27                                                         New York, NY 10016
                                                           Phone: 212-661-1100
28                                                         Fax: 917-463-1044
                                                           Email: jalieberman@pomlaw.com
     {00336300;4 }
                                                       3
                     Case 3:16-cv-04300-JD Document 139 Filed 08/07/19 Page 5 of 5



 1                                                     mjsteven @pomlaw..com
                                                       aiqbal@pomlaw.com
 2
                                                       POMERANTZ LLP
 3
                                                       Patrick V. Dahlstrom
 4                                                     Ten South LaSalle Street, Suite 3505
                                                       Chicago, Illinois 60603
 5                                                     Phone: 312-377-1181
                                                       Fax: 312-229-8811
 6                                                     Email: pdahlstrom@pomlaw.com
 7
                                                       POMERANTZ LLP
 8                                                     Jennifer Pafiti (SB # 282790)
                                                       1100 Glendon Avenue
 9                                                     Los Angeles, CA 90024
                                                       Phone: 310-405-7190
10                                                     Email: jpafiti@pomlaw.com
11
                                                       Counsel for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00336300;4 }
                                                   4
